Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-6 and 8-13 in the reply filed on 11/2/21 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites estimating a first respiratory muscle pressure, estimating resistance and compliance, estimating a third Pmus profile and estimating Pmus over the entire breath.
The limitation of estimating a first respiratory muscle pressure, estimating resistance and compliance, estimating a third Pmus profile and estimating Pmus over the entire breath, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting occluding the airway and outputting the data nothing in the claim element precludes the step from practically being performed in the mind. For example, output language, “estimating” in the context of this claim encompasses the user manually calculating the values. If a claim 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of detecting, occluding the airway and outputting the data. These detectors involve mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity. The occluding is pre solutional and necessary for the initial data collection. Additionally, the implied output device is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly the dependent claims do not include additional elements that amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and well-understood, routine and conventional activity is not sufficient to amount to significantly more than the abstract idea itself. The claim is not patent eligible.
	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 10, it is unclear if a first polynomial model is used to estimate the first time period or if the least squares technique is used. It could be that the polynomial model is fit using a least squares regression but this is not clear from the claim language.
Regarding claims 4, 5, 11 and 12, it is unclear if each period is 150ms or approximately 100ms or is the claim stating that together the first and second time period are less than 150ms or approximately 100ms. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranieri.

 	detecting patient inspiration onset ([¶7,16][FIG1]); 
 automatically occluding the airway between the ventilator and the patient for a first predetermined time period responsive to the detecting step ([¶9]), 
estimating a first respiratory muscle pressure (Pmus) profile during the airway occlusion ([FIG1] first time period is b-c);  
estimating resistance (R) and compliance (C) values ([¶9] resistance and compliance are calculated) and a second Pmus profile generated during a second predetermined time period ([FIG1] d-e is the second time period); 
estimating a third Pmus profile during a third predetermined time period that extends from the end of the second predetermined time period until the end of inspiration ([FIG1] section e-f is the third time period); 
estimating Pmus(t) over an entire breath by concatenating the first, second and third Pmus profiles ([FIG1,2]); and 
outputting the estimated R and C values and the estimated Pmus profiles on a display. Raineri does not specifically disclose the display but discloses data that is outputted somehow ([¶26,27] the resistance and elastance are determined and compliance can be determined from that through simple algebraic manipulation and the Pmus profiles can be displayed as well).  
Regarding claims 4 and 11, Ranieri discloses the first and second time periods are less than approximately 150ms in duration ([¶9] the first period is 0.1 seconds and the second time period is less than that).
Regarding claims 5 and 12, Ranieri does not specifically disclose the first and second time periods are approximately 100ms in duration.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 IIA and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 

Claims 2, 3, 6, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranieri in view of Banner et al. US 2014/0276173.
Regarding claims 2 and 10, Ranieri discloses estimating the first Pmus profile during the airway occlusion comprises fitting a first polynomial model of Pmus to the airway 3pressure measurements during the airway occlusion ([¶5][claim 4] a polynomial equation is used to determine Pmus) but does not specifically disclose estimating the first Pmus profile via a Least-Square (LS) technique. Banner teaches a similar ventilation device in the same field of endeavor that uses a least squares regression to fit its polynomial equation ([¶71]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ranieri with the teachings of Banner as it is no more than use of known technique to improve similar devices. 

Regarding claim 6 and 13, Ranieri does not specifically disclose the method further comprising estimating a work of breathing (WOB) by integrating a product between Pmus(t) and V(t) over an inhalation phase of a current breath.  Banner teaches a similar ventilation device in the same field of endeavor that determines work of breathing ([¶29]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ranieri with the teachings of Banner in order to have a correct bedside patient assessment and evaluating the effects of ventilator therapy ([¶5]).
Regarding claim 14, Ranieri discloses the ventilator is operating in proportional assist ventilation (PAV) mode ([¶5]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792